UNITED STATES DISTRICT COURT

Saucier Oiswict ot Tene
SOUTHERN DISTRICT OF TEXAS wn LED
W229
HOUSTON DIVISION NUV 2 8 2018
J

UNITED STATES OF AMERICA § Pavid J, Bradley, Clerk of Court

§

VS. § CRIMINAL NO.

§
WARREN BROWN II, §
DEVONTE HAYNES, §
MARCES RANDOLPH, § ] 8 CR 6 9 ]
IVORY BROWN, §
KEITHRIC LEWIS, §
FRENTON PRICE, §
ROLAND LABOME, §
GERRETT WINN, §
JOSHUA AMOS, §
KENNETH FONTENOT, and §
JERRELL GRANT §

INDICTMENT

THE GRAND JURY CHARGES THAT:

COUNT ONE
(Conspiracy to Unlawfully Possess a Firearm by a Felon)
On.or about March 28, 2018, in the Houston Division of the Southern District of Texas,

WARREN BROWN I,
DEVONTE HAYNES,
MARCES RANDOLPH,
IVORY BROWN,
KEITHRIC LEWIS,
FRENTON PRICE,
ROLAND LABOME,
GERRETT WINN,
JOSHUA AMOS,
KENNETH FONTENOT
and
JERRELL GRANT
defendants herein, did knowingly and intentionally combine, conspire, confederate, and agree with
each other, and others known and unknown to the Grand Jury, to cause an individual, namely,
WARREN BROWN I, DEVONTE HAYNES, MARCES RANDOLPH, IVORY BROWN,
KEITHRIC LEWIS, FRENTON PRICE, ROLAND LABOME, GERRETT WINN, JOSHUA
AMOS, KENNETH FONTENOT, and JERRELL GRANT, who are under indictment for or have
been convicted of a crime punishable by imprisonment for a term exceeding one year, to knowingly
possess in and affecting interstate commerce a firearm and ammunition, specifically one CBC,
Model 715P, .22 caliber handgun; one Bushmaster Firearms, Model XM15-E2S, Multi caliber rifle;
one Smith & Wesson, Model M&P 15, .223 caliber rifle; one Taurus, Model PT 111 Millennium G2,
9mm caliber handgun; one Smith & Wesson, M&P 40, .40 caliber handgun; one Glock, Model 23,
.40 caliber handgun; one Glock, Model 23CGEN4, .40 caliber handgun; one Sig Sauer (Sig-Arms),
Model P250, 40 caliber handgun; and one Beretta semi-automatic pistol, said firearms having been
shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

MANNER AND MEANS
The unlawful conspiracy was accomplished in the following manner and means:

1. It was part of the conspiracy that WARREN BROWN II, DEVONTE HAYNES, MARCES
RANDOLPH, IVORY BROWN, KEITHRIC LEWIS, FRENTON PRICE, ROLAND
LABOME, GERRETT WINN, JOSHUA AMOS, KENNETH FONTENOT, and JERRELL
GRANT, who are all documented members of the “52 Hoova Gangster Crips” and
“NFL/Lakewood Posse” criminal street gangs, agreed to gather at the 8100 block of Richland
Street and at "Lakewood Park,” which is located at 8827 Feland, to make a music video.
Lakewood Park is a public City of Houston Park. The park contains a playground, a library, a

basketball court and is adjacent to Hilliard Elementary school.
2. It was further part of the conspiracy that the services of a professional video producer were
used to make a music video titled, “NFL Cartel Bo Hoova, featuring Maxo Kream.” A
portion of the video was filmed at the 8100 block of Richland Street and another portion of
the video was filmed on the basketball court at 8827 Feland.

3. It was further part of the conspiracy that each person wore clothing representative of the
criminal street gangs of which they are a member.

4. It was further part of the conspiracy that various firearms would be used in
furtherance of the making of said music video.

5. It was further part of the conspiracy that WARREN BROWN II, DEVONTE
HAYNES, MARCES RANDOLPH, IVORY BROWN, KEITHRIC LEWIS,
FRENTON PRICE, ROLAND LABOME, GERRETT WINN, JOSHUA AMOS,
KENNETH FONTENOT, and JERRELL GRANT would divide the firearms among
themselves for use in the music video.

6. It was further part of the conspiracy that the video was uploaded to the internet and is
available for viewing on the internet.

7. It was further part of the conspiracy that WARREN BROWN II, DEVONTE
HAYNES, MARCES RANDOLPH, IVORY BROWN, KEITHRIC LEWIS,
FRENTON PRICE, ROLAND LABOME, GERRETT WINN, JOSHUA AMOS,
KENNETH FONTENOT, and JERRELL GRANT participated in the making of the
music video while at 8100 block of Richland Street or at "Lakewood Park,” which is

located at 8827 Feland.

OVERT ACTS

In furtherance of the conspiracy, and to effect the objects thereof, the defendants performed

3
and caused to be performed, among others, the overt acts set forth in Counts Two through Twelve of
this Indictment, hereby re-alleged and incorporated as if fully set forth in this Count of the Indictment.

In violation of Title 18, United States Code, Section 371.

COUNT TWO

(Felon in Possession of a Firearm)

On or about March 28, 2018, in the Southern District of Texas, the defendant,
WARREN BROWN II,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Bushmaster Firearms, Model
XM15-E2S, multi caliber rifle, said firearm having been shipped and transported in interstate or foreign

commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT THREE
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
DEVONTE HAYNES,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly

possess, in and affecting interstate or foreign commerce, a firearm, that is, a Smith and Wesson M&P 40, .40

caliber handgun, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT FOUR
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
MARCES RANDOLPH,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Bushmaster Firearms, Model

XM15-E2S, multi caliber rifle, said firearm having been shipped and transported in interstate or foreign
commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT FIVE
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
IVORY BROWN,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Glock, model 23, 40 caliber
handgun, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT SIX
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,

KEITHRIC LEWIS,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Bushmaster Firearms, Model
XM15-E2S, multi caliber rifle, said firearm having been shipped and transported in interstate or foreign

commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT SEVEN
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
FRENTON PRICE,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Bushmaster Firearms, Model
XM15-E2S, multi caliber rifle, said firearm having been shipped and transported in interstate or foreign

commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT EIGHT
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
ROLAND LABOME,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly

possess, in and affecting interstate or foreign commerce, a firearm, that is, a Glock, model 23, 40 caliber

pistol, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
COUNT NINE
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
GERRETT WINN,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Glock, model 23, 40 caliber

pistol, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT TEN
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
JOSHUA AMOS,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly

possess, in and affecting interstate or foreign commerce, a firearm, that is, a Sig Sauer, Model P250, .40

caliber handgun, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT ELEVEN
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,

KENNETH FONTENOT,
While under indictment for a crime punishable by imprisonment for a term exceeding one year, did knowingly

possess, in and affecting interstate or foreign commerce, a firearm, that is, a Glock, model 23, 40 caliber

handgun, said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

COUNT TWELVE
(Felon in Possession of a Firearm)
On or about March 28, 2018, in the Southern District of Texas, the defendant,
JERRELL GRANT,

having been convicted of a crime punishable by imprisonment for a term exceeding one year, did knowingly
possess, in and affecting interstate or foreign commerce, a firearm, that is, a Beretta semi-automatic pistol,

said firearm having been shipped and transported in interstate or foreign commerce.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

NOTICE OF CRIMINAL FORFEITURE
Pursuant to Title 18, United States Code, Section 924(d)(1), and Title 28, United States
Code, Section 2461(c), the United States of America hereby gives notice that upon conviction of
Felon in Possession of a Weapon, as charged in Counts Two, Three, Four, Five, Six, Seven, Eight,
Nine, Ten, Eleven and Twelve, all firearms and ammunition involved in or used in a violation of
Title 18, United States Code, Sections 922(g)(1) and 922(n) are subject to forfeiture, including but

not limited to:

CBC, Model 715P, .22 caliber handgun

Bushmaster Firearms, Model XM15-E2S, Multi caliber rifle
Smith & Wesson, Model M&P 15, .223 caliber rifle

Taurus, Model PT 111 Millennium G2, 9mm caliber handgun

Smith & Wesson, M&P 40, .40 caliber handgun

Glock, Model 23, .40 caliber handgun

Glock, Model 23CGEN4, .40 caliber handgun

Sig Sauer (Sig-Arms), Model P250, 40 caliber handgun

One .22 caliber magazine taken from the CBC Model 715p, .22 caliber handgun

One PT111 Pro-Cal.22 ammunition magazine from the Taurus, Model PT 111 Millennium G2,
.9mm handgun

One Smith & Wesson .40 caliber ammunition magazine taken from the Smith & Wesson, M&P 40,
40 caliber handgun

One Sig-Sauer .40 caliber ammunition magazine from the Sig-Sauer(Sig-Arms), Model P250, .40
caliber handgun

Two Glock, .40 caliber ammunition magazines from the Glock from the Glock Model 23 handguns
25 rounds of Federal .22 caliber ammunition

8 rounds of PMC, .9mm caliber ammunition

Two 5.56 caliber 100 round capacity ammunition magazines

124 rounds of assorted manufacturer .223 ammunition rounds
SUBSTITUTE PROPERTY
In the event that any of the property subject to forfeiture as a result of any act or omission of a
defendant:
a. cannot be located upon exercise of due diligence;

b. has been placed beyond the jurisdiction of the Court;

c. has been transferred or sold to, or deposited with a third party;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendant up to the

value of such property pursuant to Title 21, United States Code, Section 853(p).

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

FOREPERSON OF LTHEWKAND JURY

RYAN PATRICK
United States Attorney

By: A vi

Assistant United States Attorney

10
